Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 28, 2019

                                          No. 04-19-00095-CR

                               IN RE Stephen Wayne RICHARDSON

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       On March 13, 2019, this court issued an opinion dismissing relator’s petition for writ of
mandamus for lack of jurisdiction. On March 25, 2019, relator filed a pro se “Notice to Appeal
the Court’s Decision of [sic] the Mandamus,” which we construe as a motion for rehearing.
After considering the motion, relator’s motion is hereby DENIED.

           It is so ORDERED on March 28, 2019.

                                                                           PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2010CR10629, styled The State of Texas v. Stephen Wayne Richardson,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner
presiding.